                                                                                                                                                                            -:i.)
                                                                                                                                                                             /   i'
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                        Page 1 of I        i:
                                                                                                                                                                                 i
                                                                                                                                                                                 l

                                       UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                  JUDGMENT IN A CRIMINAL CASE
                                        V.                                                       (For Offenses Committed On or After November l, 1987)


                       Jhovani Chino-De La Paz                                                   Case Number: 3:19-mj-23680

                                                                                                 Jose G Badill
                                                                                                 Defendant's Attorney


REGISTRATION NO. 88890298
                                                                                                                                      SEP O9 2019
THE DEFENDANT:
 ~ pleaded guilty to count(s) _l_of_C_om--'-p_la_in_t_ _ _ _ _ _ _ _ _ _ _+;,.;u'-'c""L\"';;1Hx-£L',i.;''i;..,•c+i,i;---+E:2f'f£.l-€1_<:tF:r-€cfl\~tt-u+'<;1"lir,.,_sttti
                                                                               BY
 D was found guilty to count( s)                                                                                                                    DEPUTY

   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                                Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                      1

 •    The defendant has been found not guilty on count(s)
                                                                                      -------------------
 •     Count(s)
                    ------------------
                                                                                         dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 -i;'TIME SERVED                                          • ________ days
  ~  Assessment: $10 WAIVED               ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 t~e defendant's possession at the time of arrest upon their deportation or ,re,1;1oval,   p, ('fl LIC ,,, C ',·i 0                                      v,
 rn' Court recommend. s·.dkfendant be deported/removed with relative, hI DCi n C 1 0     7
                                                                                                      charged in case
           'I"",J J
      l 'I /V     ,, '//I?l ( Ji".'.,"' •                        '


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Monday, September 9, 2019
                                                                                             Date of Imposition of Sentence



                                                                                             HlilLRlt~OCK
                                                                                             UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                              3: 19-mj-23680
